 In the Matter of LANE BRYANT, INCandDEPARTMENT STORE EM-PLOYEES'UNION, LOCAL 291, UNITED RETAIL, WHOLESALE, ANDDEPARTMENT STORE EMPLOYEES OF AMERICA (CIO).Case No R-3827 -DecidedJuly 9, 1942Jurisdiction:department store industryPractice and Procedure:petitiondismissedwhere there was no appioptiate unitwithin its scope, proposed unit comprising pact of Company's employeesheldinappropriate where it did not meet any functional or other logical test, unionadmitted to membership all employees of the Company, was engaged in anorganizing campaign covering all employees, and admitted that the wholestoie constituted the most appropriate unitMr. Robert E Dickman,for the BoardMr Charles W Stie f el, Jr, of Chicago, 111, for the CompanyMr Francis HeislerandMr Stanley F. Evans,of Chicago, Ill , forthe UnionMr Louis Cokin,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Department Store Employees' Union,Local 291,United Retail,Wholesale,and Department Store Employ-ees of Amei ica (CIO),herein called the Union,alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Lane Bryant, Inc, Chicago,Illinois,herein called theCompany, the National Labor Relations Boaid provided for anappropriate hearing upon due notice before Gustaf B. Erickson, TrialExaminer.Said hearing was held at Chicago,Illinois, onMay12 and 13, 1942The Company and the Union appeared,partici-pated, and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmedOn May 27, 1942,the Company filed a brief which the Board hasconsidered.42NLRB,No49218 LANE BRYANT, INC219Upon the entire iecoid in the case, the Board snakes the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYLane Bryant, Inc is an Illinois corporation with its piincipalplace of business at Chicago, Illinois, where it is engaged in thesale of women's clothes.During the 6-month period ending Decem-ber 31, 1941, the Company purchased goods for resale valued at about$960,000 00, approximately 90 percent of which was shipped to itfrom outside IllinoisDuring the same period, the Company soldgoods valued at $1,535,000 00, approximately 5 8 pei cent of which wasshipped out of Illinois.IITHE ORGANIZATION INVOLVEDDepartment Stoie Employees'Union, Local 291,United Retail,Wholesale, and Depaitment Stoie Employees of America,is a labororganizationaffiliated -,,, ith the Congress of IndustiialOrganizations,admitting to membershipemployeesof the CompanyIIITHE APPROPRIATE UNITThe Union urges that all employees of the Company engaged inieceivrng merchandise, marking goods, carrying goods to and fromthe stockroom, markers, ieceiving clerks, room clerks, floor stockclerks, graders, packers, alteration-room stock clerks, wrappers, por-ters,and night watchmen-porters, constitute an appropiiate unitThe Company contends that all its employees constitute an appro-priate unitThere are approximately 53 employees in the unit urgedby the Union to be appropriate and approximately 300 employees inthe unit urged by the Company , The Union contends that the em-ployees claimed by it should be set up as a sepal ate unit because theydo not deal directly with the public, because such employees feel theyare agroup by themselves, and on the ground that the other employeesof the Company are not yet organizedAll non-supervisory_ em-ployees of the Company are eligible to membership in the Union,and the Union is at present attempting to organize all such eui-ployeesA representative of the Union testified that eventually theUnion desires to have a store-wide unit. It appears that, despite thedistinction attributed to the proposed unit by the Union, such unitwould exclude 9 classes of employees who do not deal with the publicand would include some employees who deal directly with the public,such as stock help who assist salesladies and actually make sales andreceive commissions- therefor.The employees in the alleged unit 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork throughout the various departments of the Company and areunder various supervisory headsThe Company has a manager foreach of its departments who is in sole charge of all employees therein,those in the claimed unit as well as those not claimed by the UnionThe record indicates that there is an inteichange of duties and posi-tions between the employees sought by the Union and those excludedby itIn view of the fact that the Union admits to membership all em-ployees of the Company, that such oiganization is at present engagedin an organizing campaign covering all the employees and admits thatthe whole store constitutes the most appropriate unit, and that thedivision proposed by the Union does not meet any functional or otherlogical test, we find that the unit sought to be established by the Unionisnot appropriate for the purposes of collective bargainingWeshall, therefore, dismiss the petitionIVTHE QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has arisen con-cerning the representation of employees in an appropriate bargainingunitORDERIT IS HEREBY ORDERED that the petition for an investigation and cer-tification of representatives of employees of Lane Bryant, Inc, Chi-cago, Illinois, filed by Department Store Employees' Union, Local291,United Retail,Wholesale, and Department Store Employees ofAmerica (CIO), be, and it hereby is, dismissed